Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Olds on 5/25/2022.

IN THE CLAIMS:
14. (Currently Amended) A turbine engine, comprising: 
a compressor configured to deliver air to a combustor; and 
a poppet valve assembly having a valve arranged in an air flow path connected to the compressor, the valve having a shaft, the valve movable between an open position and a closed position, and a hydraulic actuator coupled to the shaft, the hydraulic actuator configured to communicate and utilize fuel as a working fluid, wherein a linear variable displacement transformer is arranged on the shaft, the hydraulic actuator configured to move the valve between the open position and the closed position, wherein an actuator housing defines a cavity about the shaft and a cooling port extends through the housing to permit ambient air to flow into the cavity.

22. (Canceled)
Allowable Subject Matter
Claims 1, 5-7, 9, 12-18, 21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, a linear variable displacement transformer is arranged on the shaft, wherein an actuator housing defines a cavity about the shaft and a cooling port extends through the housing to permit ambient air to flow into the cavity. Applicant’s arguments regarding Saladino in view of Plumpe filed 2/23/22 and Makuszewski on 8/26/21 are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741